
	
		I
		111th CONGRESS
		2d Session
		H. R. 6418
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2010
			Mr. Boswell (for
			 himself, Mr. Conaway,
			 Mr. Loebsack, and
			 Mr. Latham) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to extend the suspension of the limitation on the period for which certain
		  borrowers are eligible for guaranteed assistance.
	
	
		1.Suspension of limitation on
			 period for which borrowers are eligible for guaranteed assistanceSection 5102 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 1949 note; Public Law 107–171) is amended by
			 striking December 31, 2010 and inserting December 31,
			 2012.
		
